 In the Mattel' OfHAZLETON BRICK COMPANYandUNITEDBRTCK&BLOCKWORKERSL. I. UNIONNol 1227, C. I.O.Case No. If-1410.-Decided September 19,194Jurisdiction:brick manufacturing industryInvestigation-and Certification of Representatives:existence, of question.- re-fusal to accord petitioner recognition : contract for 31/2 years, which had been',in effect for 13 months, with union which had changed its affiliation and the-successorship of which was a matter of dispute between rival organizations.heldno bar; election necessaryUnit Appropriate for Collective Bargaining:all employees, exclusive of thesupervisory and clerical force ; stipulation as to.Practice and 'Procedure: 'notwithstanding-jurisdictional dispute between affili-ated but competing labor organizations, Board made a determination of repre-sentatives where the effective resolution of the existing conflict could not behad without resort to the administrative processes of the Act.Mr. Hugh L. Cbmnpbell,of Hazle Village, Pa., for the Company.Mr. Philip F. Boller,of Wilkes-Barre, Pa., for United ConstructionWorkers.Mr. Thomas Canna,ofWilkes-Barre, Pa., for Local 1227.Mr. George J. Hadfinoff,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Brick & Block Workers L. LUnion No. 1227, C. I.-O., herein called Local 1227, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Hazleton Brick Company, Hazleton, Pennsyl-vania, herein called the Company, the' National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJ. J. Cunniff, Trial Examiner. Said hearing was held at Hazleton,Pennsylvania, on August 27, 1942.The Company, Local 1227, andUnited Construction 'Workers Division of District 50, United MineWorkers of America, herein called United Construction Workers, ap-peared, participated, and were afforded full opportunity to be heard,44N L. R. B, No. 39.222 HAZLETO\TBRICK COMPANY223to examine 'and cross-examine witnesses, and to introduce, evidencebearing, on the issues.The Trial Examiner's rulings made at the,hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TI-IE COMPANYHazleton Brick Company, a Pennsylvania corporation, is engagedatHazleton, Pennsylvania, in the manufacture, sale, and distributionof bricks.During the calendar year 1941, the Company secured allits raw materials from, its premises at Hazleton, Pennsylvania.,Dur-ing the same period approximately 25 percent of the Company'sfinished products, valued at approximately $39,000, were sold outsidethe State of Pennsylvania.The Company admits that it is engagedII.THE ORGANIZATIONS INVOLVEDUnited Brick R Block Workers L. I. Union No. 1227, is a labororganization affiliated with the Congress of Industrial Organizations,'admitting to membership employees of the Company.United Con'structionWorkers Division of District 50 is a labororganization affiliated with the United Mine Workers of America,admitting to membership employees of the Company.IIi. TIIE QUESTION CONCERNING REPRESENTATIONIn July 1942, Local 1227 requested the Company to recognize it asthe-collective bargaining representative of the Company's-employees.The Company refused the request.On August 3, 1942, Local 1227 fileditspetition requesting an investigation and certification of- repre-sentatives.The Company contend's that a contract between the Com-pany and Local 141 of United Construction Workers Organizing Com-Inittee,l constitutes a bar to this proceeding.The United 'Construc-tionWorkers appeared specially and moved for a dismissal of thepetition on'the same ground as that stated by the Company.The 'Company's employees were organized into Local 141 of UnitedConstruction Workers Organizing Committee some time in May 1940.After negotiations with the Company. Local 141 entered into a closedshop contract with the Company to be effective from October 1, 1940, tOApril 15, 1944, and renewable from year to year thereafter in the'The iepiesentacive of United Cousti action \Vorkeis .who appeaied at the hearmeasserted that United Constiuctiou \Voikeis adivisionof Distuct 50, United Mine -woikeisofa, iNasthe successor to United Construction \Voikeis Organizing Committee 224:DECISIONS OF NATIONAL LABOR RELATIONS BOARDuntil the happening of the events hereinafter recited, both the Com-pany and Local 141 have operated under the terms and conditions, ofthis contract.-At a meeting of Local 141 in April 1942, and as a result of dissensionbetween the United Mine Workers of America and the Congress ofIndustrialOrganizations, themembership present unanimouslyadopted a resolution rejecting affiliation with District 50, United MineWorkers of America.On July 9, 1942, United Construction Workersrev=oked the charter of Local 141.2On July 20, 1942, the former mem-.Block Workers of America, becoming Local 1227. Upon, receipt of thenew charter all former officers of Local 141 became officers of Local1227 and all former members of Local 141 became members of Local1227.No other local union of United ConstructionWorkers,.U. M. W. A.,.in lieu of Local 141 was ever organized. The Companyhaving been, informed of the change in affiliation of its employees'refused recognition to Local 1227, as the bargaining representativeof its employees.Thereafter, Local 1227 filed its petition requestingan investigation and certification of representatives.In view of all the circumstances, we cannot agree with the contentionadvanced by the Company and United Construction Workers, thatthe contract between the Company and Local 141 constitutes. a bar tothe present proceeding.The contracting union is no longer in exist-ence and two rival organizations, each claiming to be the successor tothe contracting union, seek to represent the employees.Under thesecircumstances, the contract cannot bar a present investigation anddetermination of representatives.3Moreover, we have frequently. heldthat a contract for an unreasonable length of time and which has beenin effect for a year or more does not constitute a bar to an investigationand certification of representatives."At the date of the hearing thecontract of October 1, 1940, had been in effect for more than 18 monthsand had almost 2 years to run.Although we take judicial notice that both Local 1227 and UnitedConstructionWorkers, are affiliated with the Congress of IndustrialOrganizations, as we stated in theMatter of Harbison-Walker Re-fractories CompanyandUnited Construction Workers, Division ofDistrict 50, U. M. W., affiliated with C. 'I. 0.; and Industrial Union'affiliated with, C. I. 0:52The charter was surrendered to United Construction Workers, about 1 week later.3Hatter of Ila,bison-lValher RefractoriesCo.andUnited Brick Workers L I UnionNo.1207, C 1 0,43 N L R B 1349+illatter ofWichita Union Stoclfa1dsCompanilandPackinghouse Workers OrganizingCommittee, Local No91,,affiliatedwith C. 10 , 40 N L R B.369 and cases therein cited.143 N.L. R. B. 936. HAZLETON BRICK COMPANY225"In the past the Board has, as a' matter of policy, refused to permitrival unions affiliated with the same parent organization to resort tothe administrative processes of the Act for settlement of their rep-resentation disputes where adequate and appropriate machinery wasavailable to them under the procedures of the parent organization.At oral argument in the present case, counsel for the C. I. 0. statedthat the C. I. 0. had attempted to settle"the dispute here involvedbut that U. C. W.-U. M. W. had refused to recognize the superiorauthority of the parent body. It is consequently apparent that effec-tive resolution of the existing conflict cannot be had without resortto the administrative processes of the Act."A report prepared by the Regional Director, and introduced inevidence at the hearing indicates that Local 1227 representsa substan-tialnumber, of employees in the unit hereinafter found to beappropriate."We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.TV. THE APPROPRIATE UNITWe find, in accordance with a stipulation by the parties, that allemployees of the Company at its Hazleton, Pennsylvania, plant, ex-clusive of the supervisory and clerical force, constitute a unit appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.-V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.In view of its claim to rights under the closed shop contract, weshall direct that United Construction Workers be placed on the balloteven though it made no showing of present representation among theemployees of the Company.°The Regional Director reported that Local 1227 submitted 66 applications for mem-bership cards, of which 58 bear either the written or printed names of persons whosenavies appear on the Conipany's pay roll of July 15, 1912, which contains the names of64 employees in the alleged appropriate unitThe Regional Director further reported thatthe United Construction workers informed him that it has not secured any application,designation,or authorization cards from employees of the Company.487 495-42-vol 44--15 226DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwithHazletonBrick Company, Hazleton, Pennsylvania, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Fourth Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III. Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including any such employees whodid not work during said pay-roll period because they were ill or onvacation or in the active military service or training df the UnitedStates, or temporarily laid off, but excluding any who have since quitor been discharged for cause, to determine whether they desire to berepresented by United Brick & Block Workers L. I. Union No. 1227,affiliated with the Congress of Industrial Organizations, or by UnitedConstructionWorkers Division of District 50, United Mine Workersof America, for the purposes of collective bargaining, or by neither.MR. WM. M. LEISERSON took no part in the consideration of theabove Decision and Direction of Election. In the Matter Of HAZELTON BRICKCOMPANYandUNITEDBRICK A N]>BLOCK-WoRKERs L. I. UNION No. 1227, C. I. O.Case No. R-4210AMENDMENT TO DIRECTION OF ELECTIONOctober 10, 1942On September 19, 1942, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' directing that an election be held notlaterthan thirty (30) days from the date of the Direction, underthe direction and supervision of the Regional Director for the FourthRegion(Philadelphia, Pennsylvania).The Board, having been ad-vised by the Regional Director that a longer period within whichto hold the election is necessary, hereby amends the Direction ofElectionby striking therefrom the words "not later than thirty (30),days from the date of this Direction," and substituting therefor the,words "not later than forty-five (45) days from the date of this.Direction."144 N. L. R. B. 222.44 N. L.R. B., No. 39a.227G